Citation Nr: 0942278	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  03-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left wrist fracture.  

3.  Entitlement to service connection for a chronic right 
knee disorder.

4.  Entitlement to service connection for a chronic stomach 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).
 
In June 2005, the Veteran was afforded a hearing before a 
Veterans Law Judge (VLJ).  In December 2005, the Board 
remanded the case for additional development.  

In April 2009, the Veteran was informed that the VLJ who 
conducted his June 2005 hearing was no longer employed by the 
Board and therefore, he had the right to an additional 
hearing.  The Veteran responded indicating that he wanted an 
additional hearing.  In June 2009, a hearing was held before 
the undersigned.  

The issues of whether new and material evidence has been 
received to reopen a claim of service connection for 
residuals of a left wrist fracture; and entitlement to 
service connection for PTSD, chronic right knee disorder, and 
chronic stomach disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In June 2000, the RO denied service connection for PTSD.  
The Veteran did not appeal this decision within one year of 
notification.  

2.  Evidence submitted since the June 2000 decision is new, 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim of service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The June 2000 decision is final.  38 U.S.C.A. § 7105 
(West 1999); 38 C.F.R. § 20.1103 (1999).  

2.  New and material evidence has been submitted since the 
June 2000 decision and the claim of service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  In light of the decision to reopen the 
Veteran's claim of service connection for PTSD and to remand 
for further development, any error in the timing or content 
of VCAA notice or assistance with regard to this issue is 
considered moot.



II. Analysis

Rating decision dated in February 2000 denied service 
connection for PTSD.  Rating decision dated in June 2000 also 
denied service connection for PTSD, essentially based on a 
finding that there was no evidence of a confirmed diagnosis 
of PTSD.  The Veteran did not appeal this decision within one 
year of notification and it is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In August 2002, the Veteran submitted a claim to reopen.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 C.F.R. § 3.156(a).  

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence of record at the time of the June 2000 denial 
included the Veteran's service treatment records, statements 
regarding his reported stressors, and VA medical records.  
Evidence of record did not show a diagnosis of PTSD.  

Evidence added to the record since the prior denial includes 
VA medical records dated in 2002 and 2003 indicating that the 
Veteran meets the criteria for a diagnosis of PTSD.  

On review, this evidence is new as it was not previously 
considered.  The Board also finds it material in that it 
shows a diagnosis of PTSD.  It is the Board's view that this 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim of service 
connection for PTSD is reopened.  

Having reopened the claim, it must be addressed on its 
merits.  On review, the Board finds that additional 
development is needed and this will be addressed in the 
Remand section below.  


ORDER

New and material evidence having been submitted, the claim of 
service connection for PTSD is reopened.  


REMAND

At the outset, the Board acknowledges that this case was 
previously remanded for extensive development.  The Court has 
held that a remand by the Board confers on the Veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, 
additionally, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  

Pursuant to the December 2005 remand, in December 2005 and 
March 2006, the AMC sent the Veteran letters asking whether 
he was alleging that PTSD was the result of combat stressors 
and requesting detailed information regarding his claimed 
stressors.  The Veteran did not respond to these requests for 
information.  At the June 2009 hearing, the Veteran provided 
additional testimony regarding his claimed stressors.
 
In August 2006, the AMC requested that the National Personnel 
Records Center (NPRC) search the morning reports for the 
Veteran's unit for the period from June 1967 to November 
1968, for entries "containing remarks regarding constant 
attack, combat operations, casualties."  In September 2006, 
the NPRC requested that the AMC "narrow search time to 3 
[months] or less."  In June 2007, the AMC again contacted 
the NPRC and repeated its August 2006 request.  In August 
2007, NPRC responded, mailing the Veteran's entire personnel 
record.  At the June 2009 hearing, the Veteran's 
representative argued that morning reports had not been 
received and that additional development was warranted.

The Board acknowledges that morning reports have not been 
received.  The record, however, does not currently contain 
sufficient information for a request.  That is, the September 
2006 response indicated that the search time should be 
narrowed to 3 months or less.  As such, additional 
information should be requested from the Veteran.  

If the Veteran responds with sufficiently detailed 
information, additional efforts should be made to verify the 
claimed stressors, to include obtaining morning reports.  

Regarding the claim to reopen service connection for a left 
wrist disability, the Board notes that in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the appellant that 
explains the meaning of both 'new' and 'material' evidence, 
and also describes the particular type(s) of evidence 
necessary to substantiate any service connection elements 
that were found to be insufficiently shown at the time of the 
prior final VA denial.

In September 2002, the RO sent the Veteran a letter advising 
him that his claim for service connection for a left wrist 
disability had been previously denied.  This letter, however, 
does not comply with the requirements of Kent, supra.  
Therefore, additional notification is needed regarding this 
issue.  

Regarding the claims of service connection for a chronic 
right knee disorder and a chronic stomach disorder, the 
Veteran testified at the June 2009 hearing that he had recent 
VA treatment.  On review, records from the VA medical center 
(VAMC) in Augusta were most recently printed in November 
2008.  Additional treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a PTSD questionnaire 
requesting additional information 
regarding his claimed stressors, to 
include the location where the 
incidents took place, the approximate 
date of the incidents, names of the 
individuals involved, and the unit of 
assignment at the time the incidents 
occurred.  

2.	If the Veteran responds with sufficient 
information, the RO/AMC must prepare a 
detailed summary of all the claimed 
stressors.  This summary, along with 
any necessary records, should be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC) with a 
request to provide any information that 
may corroborate the alleged 
stressor(s).  

3.	Additionally, if the Veteran provides 
stressor information within a 3 month 
period, the RO/AMC should also request 
that NPRC, or other agency as 
appropriate, provide any morning 
reports for the Veteran's unit covering 
the dates specified by the Veteran in 
regard to his alleged stressors.  

4.	Following any response from JSRRC, as 
well as the completion of any 
additional development requested above 
or suggested by JSRRC, the RO/AMC 
should prepare a report detailing the 
nature of any in-service stressful 
event(s) verified by JSRRC or through 
other documents.  If no stressor is 
verified, this should be stated.  

5.	Pursuant to the VCAA, provide the 
Veteran updated notice on his claim to 
reopen entitlement to service 
connection for residuals of a left 
wrist fracture, which complies with the 
Court's holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

6.	Request records from VAMC Augusta for 
the period from November 2008 to the 
present.  Any records obtained or 
responses received should be associated 
with the claims folder.  

7.	If and only if there is a determination 
that the Veteran engaged in combat or 
that there is credible supporting 
evidence of an in-service stressor, 
then the Veteran should be scheduled 
for a VA PTSD examination.  The claims 
file should be provided to the examiner 
for review, and the examiner should 
indicate whether it has been reviewed.  

The examiner must be advised which 
stressors are confirmed or presumed 
confirmed, and that only these 
stressors are to be considered.  If the 
Veteran is diagnosed with PTSD, the 
examiner should provide a medical 
opinion regarding whether it is at 
least as likely as not that PTSD is 
related to a verified in-service 
stressor. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided. 

8.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen a claim of service connection 
for residuals of a left wrist fracture, 
and service connection for PTSD, a 
chronic right knee disorder, and a 
chronic stomach disorder.  All 
applicable laws and regulations should 
be considered.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
provided with a Supplemental Statement 
of the Case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


